DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of June 16, 2022.  The rejections are stated below.  Claims 1-5, 7-12, and 14-22 are pending and have been examined.

Response to Amendment/Arguments
2.	Applicant has amended independent claims 1, 8, and 15.  Based on Applicant’s amendment, the rejection of claims 1-5, 7-12, and 14 under 35 U.S.C. 112 has been withdrawn.  Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “Applicant respectfully asserts that the claims are directed to a technical solution to a technical problem that optimizes (in time, accuracy, and security) the validation of an identification document when authenticating a mobile device attempting to access account information”.  According to Applicant’s specification, the invention addresses system and methods for validating identification documents based on case-based behaviors (Abstract).  Validating identification documents based on case-based behaviors does not improve the technology but improves business which by definition renders the claim non-statutory.  Validating identification documents is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a generic implementation conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to validating identification documents and do not result in any computer functionality or technical/technological improvement. The additional elements of computing device, captured image, beacon signal and user device does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of document validation which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The fact that the validating is done using computing device, captured image, beacon signal and user device (analysis is done by computer) is mere use of a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea document validation and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
 3.	Applicant arguers “that the amended claims are similar to the claims deemed patent-eligible in Koninklijke KPN N.V. v. Gemalto M2M GMBH, 942 F.3d 1143 (Fed. Cir. 2019) and DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1259 (Fed. Cir. 2014) because the claims are directed to a technical solution to a technical problem”.   Examiner relied on Alice and 2019 PEG Guidance. According to Alice and the 2019 the claims are deemed non-statutory. The claims do “use the Internet” to implement the abstract idea embraced by the claims. In contrast, the patent claims in DDR Holdings, as described by the  Court, “specify how interactions with the Internet are manipulated to yield a desired result.  Examiner respectfully disagrees and notes that the improvements discussed here are simply to process deferred authorizations, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.
4.	Applicant arguers “Step 2B; Additional Claim Elements Are Not Routine, Conventional, or Well-Known”.   The additional elements of computing device, captured image, beacon signal and user device does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of document validation which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The fact that the validating is done using computing device, captured image, beacon signal and user device (analysis is done by computer) is mere use of a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea document validation and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-5, 7-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of document validation without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 9 and 15.
Claim 1 is directed to a process which is one of the four statutory categories of invention (Step 1: YES).
Claim 8 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
Claim 15 is directed to a non-transitory, tangible computer-readable device which is one of the four statutory categories of invention (Step 1: YES).
Claim 1 recites method, comprising:
receiving, at a ……., a request to access account information of a user from a user device, wherein the request comprise a … of an identification document;
in response to receiving the request, analyzing, by the computing device, an environmental context of the …….., wherein analyzing the environmental context comprises 
determining, by the ……, a priority level for validating the identification document of the user based on the environmental context;
ranking, by the …, a plurality of … based on past document validation results;
determining, by the ……, a validation process for validating the identification document based on the ranking of the plurality of …, the priority level and the…….; 
concurrently transmitting the … of the identification document to each of a subset of the plurality of … based on the validation process; and
receiving a validation of an authenticity of the identification document from each of the subset of the plurality of authenticators and; providing, by the ……, the ……… with access to the account information. These limitations (with the exception of italicized limitations) describe an abstract idea of validating documents to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites a computing device, captured image, beacon signal and user device which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., computing device, captured image, beacon signal and user device are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 8 and 15 hence claims 8 and 15 are rejected on similar grounds as claim 1.

The limitations of claim 2-5 and 7 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1-5, 7-12, and 14-22 are directed to an abstract idea. Thus, the claims 1-5, 7-12, and 14-22 are not patent-eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692